323 F.2d 363
Florence ATTAL, Administratrix of the Estate of Andrew I. Joseph, Deceased,v.The PENNSYLVANIA RAILROAD COMPANY, a corporation, Appellant.
No. 14386.
United States Court of Appeals Third Circuit.
Argued October 11, 1963.
Decided October 22, 1963.

Appeal from United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Chief Judge.
Hubert I. Teitelbaum, Pittsburgh, Pa., for appellant.
E. V. Buckley, Pittsburgh, Pa. (Mercer & Buckley, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The judgment of the District Court entered pursuant to the jury's verdict will be affirmed. D.C., 212 F. Supp. 306.